As filed with the Securities and Exchange Commission on November 27, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BIOTIME, INC. (Exact name of Registrant as specified in charter) California 94-3127919 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1301 Harbor Bay Parkway, Suite 100, Alameda, California (Address of principal executive offices) (Zip Code) 2002 Stock Option Plan (Full title of the plan) Steven Seinberg Chief Financial Officer BioTime, Inc. 1301 Harbor Bay Parkway, Suite 100
